                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Natasha Henderson,

        Plaintiff,

v.                                             Civil Action No. 16-11648

City of Flint,                                 Sean F. Cox
                                               United States District Court Judge
      Defendant.
___________________________/

                                       ORDER
                             REGARDING JURY INSTRUCTIONS

        Following her termination as City Administrator, Plaintiff Natasha Henderson filed this

action against the City of Flint and its Mayor, asserting multiple claims. Henderson’s only

remaining claim is her claim against the City that she was wrongfully terminated in violation of

Michigan’s Whistleblower’s Protection Act, Mich. Comp. Laws § 15.362 et seq. (“WPA”). That

sole claim proceeded to a jury trial that began on May 1, 2019. The parties have agreed upon the

majority of the jury instructions but have a dispute as to three requested jury instructions.

1.      Causation Under WPA

        First, with respect to the causation jury instruction, they disagree as to what instruction is

appropriate.

        Henderson contends that Michigan Model Civil Jury Instruction 107.03, titled

“Whistleblowers’ Protection Act: Causation,” is the proper jury instruction as to causation.

Henderson asserts that, as applied here, the instruction should read as follows:

                When I use the term “because of” I mean that protected activity must be
        one of the motives or reasons defendant discharged the plaintiff. Protected

                                                  1
        activity does not have to be the only reason, or even the main reason, but it does
        have to be one of the reasons that made a difference in defendant’s decision to
        discharge the plaintiff.
                In order to prove causation, plaintiff must show that a decision-maker or
        person who influenced the decision knew of plaintiff’s protected activity.
        Knowledge may be shown by direct evidence or circumstantial evidence.

(Joint Proposed Jury Instructions at 22).

        The City contends that standard jury instruction is no longer good law, as to the first

sentence of the instruction, and asserts that the causation instruction should be modified to read

as follows:

                When I use the term “because of” I mean that the alleged protected
        activity must be the “but for” cause of her discharge. In other words, Plaintiff
        must show that her discharge would not have occurred in the absence of her
        alleged protected activity.
                In order to prove causation, plaintiff must show that a decision-maker or a
        person who influenced the decision knew of plaintiff’s protected activity.
        Knowledge may be shown by direct evidence or circumstantial evidence.

(Id. at 23).

        In support of its position, the City notes that the standard jury instruction at issue was last

amended in 2004 and that it relies on Hazle v. Ford Motor Co., 464 Mich 456 (2001). The City

notes that the instruction and Hazle predate the United States Supreme Court’s decision in

University of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013), wherein the Supreme Court

held that a “but for” causation standard applies to Title VII retaliation claims.

        The City asserts that, in light of the Supreme Court’s analysis of the term “because” in

Nassar, and that Michigan courts have considered Title VII standards in considering those that

apply to the Elliott Larsen Civil Rights Act and the WPA, the Court should apply a “but for”

causation standard to Henderson’s WPA claim in this case.

        After Nassar, however, the Sixth Circuit continued to apply the “motivating factor”

                                                   2
causation standard to WPA claims and not a “but-for” causation standard. See McCray v.

Carter, 571 F. App’x 392, 398 (6th Cir. 2014). In that case, the Sixth Circuit stated that “[a]

plaintiff can prevail on a WPA claim if she can show that ‘protected activity was a ‘motivating

factor’ for the employer’s adverse action’” and, therefore, “Plaintiff does not need to prove but-

for causation.” Id. In a footnote, the Sixth Circuit stated:

         The U.S. Supreme Court has recently clarified that a plaintiff must prove but-for
         causation to prevail in ADEA claims and Title VII retaliation claims. See Univ.
         of Tex. Sw. Med. Ctr. v. Nassar, __ U.S. __, 133 S.Ct. 2517, 2533, 186 L.Ed.2d
         503 (2013); Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78, 129 S.Ct. 2343,
         174 L.Ed.2d 119 (2009). Both of these statutes proscribe retaliating against
         someone “because” of that person’s protected activity. 29 U.S.C. § 623(a)
         (ADEA); 42 U.S.C. § 2000e-3(a) (Title VII). Although the WPA contains the
         same “because” language, Mich. Comp. Laws § 15.362, we doubt that Michigan
         courts would upset this settled issue of state law based on the Supreme Court’s
         pronouncements on two federal statutes. Indeed, Michigan courts have already
         rejected but-for causation in WPA claims for failure to promote. See Hopkins v.
         City of Midland, 158 Mich.App. 361, 404 N.W.2d 744, 752 (1987).


Id. at n.1.

         The City also directs the Court to Hecht v. National Heritage Academies, Inc., 499 Mich.

586 (2016), wherein the Michigan Supreme Court held that a “but-for” causation standard

applies to claims under the ELCRA, and two unpublished decisions that recognize that the

Michigan Supreme Court applied a but-for causation standard for claims under the ELCRA in

Hecht.

         The City has not, however, provided any decisions from Michigan Courts or the Sixth

Circuit wherein a but-for causation standard has been applied to a claim under Michigan’s WPA.

Given the lack of such cases, and in light of the Sixth Circuit’s statements in McCray, this Court

concludes that the causation standard set forth in Mich. M. Civ. JI 107.03 is still the appropriate


                                                  3
standard for claims under Michigan’s WPA. Accordingly, the Court ORDERS that the jury

shall be given Henderson’s requested causation jury instruction, Mich. M. Civ. JI 107.03.

2.     Temporal Proximity

       Second, the City asks the Court to give the following jury instruction regarding temporal

proximity: “Something more than a temporal connection (or a short period of time) between

plaintiff’s protected conduct and plaintiff’s termination is required to show causation when

retaliation is claimed.” The City cites Henderson v. Flint, 751 F. App’x 618, 626 (6th Cir. 2018)

and Debano-Griffin, 828 N.W.2d 634, 639 (2013) as the authority for that requested instruction.

       Henderson acknowledges that is an accurate statement of the law. She asserts, however,

that the instruction somehow suggests that the “something more” that is required is direct

evidence.

       The Court finds Henderson’s objection to this instruction to be without merit. The

instruction is an accurate statement of the law and especially relevant in this case, considering

Henderson’s stated theory of the case. Moreover, the instructions as a whole clearly indicate that

direct evidence is not required and that circumstantial evidence is sufficient. As such, the Court

ORDERS that the requested temporal proximity instruction shall be given to the jury.

3.     Reasonableness & Specificity

       The parties agree that Michigan Model Civil Jury Instruction 107.04, titled

“Whistleblowers’ Protection Act: Good Faith Belief” should be given. That standard jury

instruction reads: “Plaintiff must reasonably believe that a violation of law or a regulation has

occurred. It is not necessary that an actual violation of law or a regulation has occurred, but the

employee cannot have a reasonable belief if she knows her report is false.”


                                                 4
       In addition to that agreed-upon instruction, the City asks that the Court give the following

additional, non-standard jury instruction:

       Special Instruction: Reasonableness & Specificity

               Whether the plaintiff’s belief is reasonable will depend on the totality of
       the circumstances known by the plaintiff at the time of the complaint, analyzed in
       light of the plaintiff’s training and experience.
               Further, for plaintiff’s report to be protected under the law, the report must
       be specific and it must be directed at unlawful practices.

Henderson objects to the requested non-standard jury instruction. The Court agrees that the

instruction is unnecessary and repetitive, in light of M Civ JI 107.04. As such, the Court

DECLINES to give this requested special instruction.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge


Dated: May 9, 2019




                                                 5
